Citation Nr: 9922108	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  95-02 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
November 1945.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
This case was remanded by the Board in February 1997; it was 
returned to the Board in April 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD is productive of no more than 
moderately large social and industrial impairment, with 
anxiety, nightmares, flashbacks, depressed mood and decreased 
volition, but with no evidence of psychotic processes or 
significant deterioration in memory, concentration, insight 
or judgment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1998); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.

Factual Background

Briefly, as noted in the Introduction, the veteran's service 
ended in November 1945.  In March 1994, service connection 
for PTSD was granted, for which the veteran was assigned a 30 
percent evaluation.  This evaluation has remained in effect 
since that time.  

On file are VA treatment records for 1955 to April 1998 which 
document complaints of anxiety.  In 1988 and thereafter in 
particular, the reports show treatment for frequent 
complaints of anxiety and occasional complaints of 
depression, anger, nightmares and flashbacks, although the 
veteran reported that medication had helped his symptoms.  
The veteran reported that he would sleep excessively and 
occasionally become upset with his wife.  November 1994 and 
February 1995 entries indicate that the veteran reported 
suicidal thoughts, but show that the veteran was nevertheless 
not considered a danger to himself, and subsequent treatment 
reports show that he consistently denied any suicidal 
ideation.  On mental status examinations the veteran 
occasionally presented as anxious and depressed, but was 
always coherent, and his memory, speech, insight and judgment 
were consistently described as adequate.  

On file are statements by the veteran's wife dated in March 
1962, July 1990, May 1994 and July 1994.  The statements 
indicate, in essence, that the veteran was very nervous, 
startled easily, disliked large crowds, experienced 
depression as well as nightmares and flashbacks, and would 
become angry over trivial matters.  

On file are July 1987 and July 1990 statements by P.C., a 
service comrade of the veteran, which indicate, in essence, 
that the veteran was upset easily and would become extremely 
nervous in stressful situations.

In several statements on file, including at a hearing held 
before a Rating Board at the RO in September 1987, veteran 
indicated that he was nervous and disliked loud noises and 
crowds.

On file are statements, received in July 1990 and August 
1990, from R.G. and the veteran's sister, and from D.H., 
which essentially indicate that the veteran was very nervous 
and disliked loud noises, and that his symptoms significantly 
affected his functioning.  

On file is the report of a November 1993 VA examination, at 
which time the veteran indicated that following his discharge 
from service he developed increased nervousness and an 
exaggerated startle reflex, and stated that he recently began 
experiencing frequent nightmares and associated sleep 
difficulties.  He reported that he tended to be irritable and 
that he avoided people because of a fear of lashing out in 
anger.  He informed the examiner that he had tried to speak 
of his war experiences with others.  The veteran indicated 
that he had not worked since 1960 due to multiple physical 
ailments.  He reported the use of medication for his 
psychiatric disability.  On mental status examination the 
veteran was very nervous and jittery, but was oriented and 
did not appear to be despondent or depressed.  He denied any 
hallucinations or delusions and his insight and judgment were 
essentially described as satisfactory.  His memory was 
described as intact.  The veteran was diagnosed with PTSD 
exemplified by a general anxiety disorder.

The veteran was afforded a second VA examination in May 1994, 
at which time he complained of nervousness, depression and 
nightmares, and indicated that he disliked loud noise.  The 
veteran indicated that he slept approximately seven hours and 
that he watched war movies.  The veteran again reported that 
he had not worked since 1960 secondary to headaches and 
blackouts.  On mental status examination the veteran 
presented as alert, oriented and neatly groomed.  His affect 
was anxious and his mood was grumpy, but thought production 
continuity was good and his speech was goal directed.  The 
veteran's memory was intact and his attention and 
concentration were described as good.  His relationship to 
reality was considered good, without evidence of a thought 
disorder or organic process, and his insight and judgment 
were described as fair.  His volition was decreased but he 
denied any suicidal or homicidal ideation.  His sleep and 
appetite were described as stable.  The veteran had concrete 
concepts.  The examiner noted that the veteran did not want 
to maintain any friendships, but that he nevertheless 
maintained a good relationship with his former (now current) 
wife.  The examiner concluded that the impairment associated 
with the veteran's PTSD had not increased in severity since 
the last examination in November 1993, and that the 
impairment was mild.  The examiner diagnosed the veteran with 
mild PTSD and moderate generalized anxiety disorder, and 
assigned the veteran a Global Assessment of Functioning (GAF) 
score of 55.  

The veteran was afforded a hearing before a hearing officer 
at the RO in February 1995, at which time he testified that 
his psychiatric medications caused him to sleep during the 
day.  He averred that he disliked associating with people and 
therefore usually remained in his room and slept during the 
day.  He indicated that he avoided leaving his house except 
for medical purposes and that he had become more isolated 
since his last examination in May 1994.  He testified that he 
thought about his service experiences every day and 
experienced nightmares every night.  He averred that he was 
impaired more by his PTSD than by his physical ailments.  The 
veteran's wife testified that he would sleep intermittently 
throughout the day and constantly appeared tired.  She 
indicated that he would consume breakfast and dinner, and 
sometimes lunch, but that he did not help with household 
chores.  The veteran's wife testified that he would 
occasionally talk with a neighbor and sometimes repair to a 
local dining establishment to visit an old acquaintance.  She 
also stated that the veteran accepted visits from his 
daughter and P.C., and that he enjoyed his daughter's adopted 
son.  She nevertheless indicated that the veteran tended to 
be preoccupied with his war experiences and did not engage in 
any other socializing.  The veteran's representative 
testified that the veteran had occasional outbursts of anger, 
which the veteran nevertheless was able to control.

The veteran was afforded a VA examination in April 1997 by 
the examiner who conducted the May 1994 evaluation.  The 
veteran reported that he still experienced nightmares, but 
that he slept well with medication.  He indicated that 
trivial matters tended to bother him and that he had a poor 
appetite.  The veteran indicated that he last worked in 1960 
secondary to migraine headaches and blackouts, and that he 
was also unable to work currently due to back surgery, lower 
extremity weakness and loss of vision.  The veteran indicated 
that his wife currently attended to his needs and that her 
elderly sister was living in the house.  He also reported 
that he was visited frequently by P.C.  On mental status 
examination the veteran was polite, pleasant and cooperative, 
and casually dressed.  He was alert and oriented, although he 
did not know the date, and his thought production and 
continuity were good.  He exhibited goal directed speech and 
no evidence of a thought disorder was identified.  The 
veteran's remote and recent memory were intact, although 
immediate memory was decreased; his attention and 
concentration were described as good.  His mood was depressed 
and nervous and his affect was sad, but he denied suicidal or 
homicidal ideation.  

After review of the claims file and evaluation of the 
veteran, the examiner concluded that there had been no change 
in his PTSD symptoms since the May 1994 examination, and that 
he continued to have mild to moderate social and industrial 
impairment from his PTSD, which, the examiner concluded, 
would not render him unemployable.  The examiner noted that 
the veteran's primary complaint concerned his physical 
problems and that his depression was secondary to some of his 
physical limitations.  She also noted, in essence, that while 
the veteran had been unemployed since 1960, this was 
secondary to his physical ailments.  The veteran was 
diagnosed with generalized anxiety disorder and PTSD, and the 
examiner assigned the veteran a GAF score of 65, representing 
the impairment due specifically to his PTSD.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed. 
Reg. 52700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating service-connected psychiatric 
disability are codified at 38 C.F.R. § 4.130 (1998).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals before March 1, 
1999, hereinafter Court) held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the previous regulations in making 
its rating decision of March 1994.  The July 1994 Statement 
of the Case and June 1995 Supplemental Statement of the Case 
referred to the regulations then in effect.  However, 
pursuant to the Board's February 1997 remand, the RO, in July 
1998, issued a Supplemental Statement of the Case which 
considered the veteran's claim under the new schedular 
criteria.  Accordingly, there is no prejudice to the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993), and in light 
of Karnas, the Board will proceed to analyze the veteran's 
claim under both sets of criteria to determine if one is more 
favorable to the veteran.

A.  Previous Psychiatric Disability Rating Criteria.

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130 
(1996).  In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), a 30 
percent rating is warranted for definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms must 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; and 
where, by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  In such cases, the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
schedular evaluation is warranted when the attitudes of all 
contacts, except the most intimate, are so adversely affected 
as to result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132 (1996).  The 
Board notes that each of the three criteria for a 100 percent 
rating under Diagnostic Code 9411 is an independent basis for 
granting a 100 percent rating.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).   

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  In a subsequent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).

The Board observes that the evidence of record demonstrates 
that the veteran's disability picture for his service-
connected PTSD most nearly approximates the criteria for a 30 
percent evaluation under DC 9411.  While VA examinations of 
record document consistent complaints of nightmares and 
anxiety, with associated sleep impairment difficulties, the 
veteran's symptoms were consistently described on examination 
as no more than mild to moderate, and the veteran was 
assigned GAF scores consistent with the evaluation currently 
assigned the veteran's disability.  While the veteran 
experiences occasional depression, this was associated on 
examination with his physical disabilities rather than with 
his PTSD.  Moreover, although treatment reports show that the 
veteran exhibited suicidal ideation in November 1994 and 
February 1995, he notably was not considered a danger to 
himself, subsequent treatment reports are consistently 
negative for further evidence of suicidal thoughts, and VA 
examinations are completely negative for evidence of suicidal 
ideation.  Moreover, while the veteran has reported 
experiencing periods of irritability and anger, he admittedly 
is able to control his feelings, treatment notes and VA 
examination reports are consistently negative for homicidal 
ideation, and there is no history of violence.

Although the veteran has essentially maintained that he 
isolates himself and does not socialize, the Board notes that 
he admittedly has a good relationship with his wife, 
maintains a good relationship with his daughter and her son, 
and maintains at least one friendship.  Moreover, although 
the veteran contends that he does not leave his house except 
for medical reasons, the Board notes that the veteran has 
several severe physical impairments affecting his ability to 
ambulate and to see, and in any event the veteran's wife 
testified that he nevertheless communicates occasionally with 
a neighbor and with an old acquaintance in a dining 
establishment.

Although the veteran has been unemployed since 1960 and 
contends that his PTSD has interfered with his employment, 
the Board again notes that the veteran has several severe 
physical impairments which have affected his ability to work.  
Moreover, the examiner who conducted the veteran's May 1994 
and April 1997 evaluations specifically noted that the 
veteran's PTSD symptoms were no more than moderate in nature 
and would not render him unemployable, and instead identified 
his physical disabilities as responsible for his inability to 
obtain or maintain gainful employment.

In light of these circumstances, the Board has concluded that 
the social and industrial impairment due to the veteran's 
PTSD more nearly approximates definite than considerable.  
Accordingly, an increased evaluation for the veteran's 
service-connected PTSD is not warranted under the previous 
criteria



B.  New Rating Criteria.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998), a 30 
percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent  periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The evidence clearly shows that the veteran does not meet the 
criteria for an evaluation in excess of 30 percent as the 
veteran's psychiatric symptoms do not include flattened 
affect, speech which is circumstantial, circumlocutory, or 
stereotyped, panic attacks more than once a week, difficulty 
in understanding complex commands, impairment of long-term 
memory, or impaired judgment.  While the veteran's symptoms 
clearly include the presence of anxiety, there notably is no 
evidence of panic attacks.  Moreover, while the veteran 
occasionally experiences depression and decreased volition, 
and expressed suicidal thoughts on two occasions during 
treatment in November 1994 and February 1995, the veteran's 
treating physicians never considered him to be a danger to 
himself and the veteran thereafter consistently any suicidal 
ideation either during treatment or on examination.  In 
addition, although the veteran reported experiencing periods 
of irritability and anger, there is no history of homicidal 
ideation or violent behavior, and in any event the veteran's 
impulse control is admittedly maintained.  The veteran's 
speech is consistently coherent, and while he exhibited 
impaired abstract ability on examination in May 1994 and 
decreased immediate memory on examination in April 1997, his 
remote and recent memory were consistently intact, his 
ability to concentrate was unimpaired, and his insight and 
judgment were consistently described as adequate.  In any 
event, despite the veteran's complaints of anxiety, 
depression, decreased volition, nightmares, flashbacks and 
other symptoms associated with his PTSD, the Board notes that 
the examiner who conducted the veteran's May 1994 and April 
1997 evaluations concluded that his PTSD was no more than 
mild to moderate in nature, assigning GAF scores consistent 
with the veteran's current evaluation for his PTSD.  

Although the veteran essentially contends that he has no 
social life, as noted previously, he does maintain good 
relationships with his wife, daughter and at least one 
friend, and, according to his wife's testimony, does 
sometimes leave his residence to speak with old 
acquaintances.  Moreover, while the veteran contends that his 
PTSD renders him unemployable, the April 1997 examiner 
concluded the opposite, and the record reflects that the 
veteran has several severe physical impairments which have 
affected his employability since at least 1960; there is 
otherwise no indication that the veteran's PTSD has in fact 
interfered with his employment.  Therefore, the Board 
concludes that an increased evaluation for the veteran's 
service-connected PTSD under the new criteria of Diagnostic 
Code 9411 is not warranted.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1998) since the veteran has argued that his 
service-connected PTSD, including the medications required 
therefor, has interfered with his ability to obtain or 
maintain gainful employment.  However, the record reflects 
that the veteran has not worked since at least 1960 secondary 
to several severe physical disabilities, his PTSD 
symptomatology has been consistently described on examination 
as no more than moderate, and the April 1997 examiner 
specifically determined that his PTSD would not render him 
unemployable.  Moreover, the veteran himself has attributed 
his unemployability in large part to his physical 
disabilities.  The Board also notes that there is no evidence 
that the veteran's PTSD has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

